DETAILED ACTION
Amendment received 5 October 2022 is acknowledged.  Claims 1-23 and 30-33 are pending and have been considered as follows.
Drawings
The Drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the Claims.  To the extent that characters in the claims (e.g., si, s1, sn-1, sn) are substantive portions of the limitations, these characters must be shown in the Drawings or the features canceled from the Claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroeger (US Patent No. 10,035,266).  For clarity, reference characters appearing in the claims are omitted in the rejections.

As per Claim 1, Kroeger discloses a method of operation in a processor-based system (470, 552, 554, 500) to control motion of a robot (200/500), the processor-based system (470, 552, 554, 500) including at least one processor (as per “processors of the robot” in 12:31-34) (Figs. 2, 4A; 10:19-31, 12:25-43), the method comprising:
for each of a plurality of waypoints (208, 209, 201; 470) along a geometric path (220A, 220B; as per 552, 554), there being a corresponding robot configuration (as per “orientation” in 10:59-11:12) for each waypoint (208, 209, 201; 470), linearly determining (as per block 106), by the at least one processor (as per “processors of the robot” in 12:31-34), an estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) while applying an acceleration limit (as per “maximum accelerations” in 8:25-30) to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43);
following the linearly determining (as per “trajectory algorithm” in block 106 in 7:58-8:8) the estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) while applying the acceleration limit (as per “maximum accelerations” in 8:25-30) to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470), for each of the plurality of waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), linearly determining (as per block 112), by the at least one processor (as per “processors of the robot” in 12:31-34), in an estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) while applying a jerk limit (as per “maximum jerks” in 8:25-30) to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43); 
for each of the waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), determining, by the at least one processor (as per “processors of the robot” in 12:31-34), a respective time (as per 110, 114) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of the determined estimate of the maximized velocity (as per “maximum velocities” in 8:25-30) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43); and
causing the robot (200/500) to move according to a motion plan (as per operation of 552, 554) that is based at least in part on the determined respective times (as per 110, 114) at which the respective waypoints are (208, 209, 201; 470) to be reached (Figs. 1-2, 4A; 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 7, Kroeger further discloses wherein for each of the plurality of waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), determining a respective time (as per specified control cycle) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of a set of maximized velocities (as per “maximum velocities” in 8:25-30) includes determining a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) that represents a respective relative time at which each of the configurations (as per “orientation” in 10:59-11:12) is to be achieved (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 8, Kroeger further discloses receiving a configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) of robot configurations (as per “orientation” in 10:59-11:12), the configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) having a length, and wherein determining a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) that represents a respective relative time (as per specified control cycle) at which each of the configurations (as per “orientation” in 10:59-11:12) is to be achieved includes determining a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) having a length that is equal to the length of the configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 9, Kroeger further discloses wherein receiving a configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) of robot configurations (as per “orientation” in 10:59-11:12) includes receiving a configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) that provides a vector of points in a configuration space of the robot (200/500), each point specifying a respective pose (as per “orientation” in 10:59-11:12) of each of at least two joints (as per 204a-f) of the robot (200/500) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 10, Kroeger further discloses wherein determining a respective time (as per specified control cycle) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of a set of the determined estimates of maximized velocity (as per “maximum velocities” in 8:25-30), for each of the waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), includes determining a respective relative time at which the respective waypoint (208, 209, 201; 470) is to be reached, the respective relative time (as per specified control cycle) relative with respect to a respective time at which at least one preceding waypoint (208, 209, 201; 470) is to be reached (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 11, Kroeger further discloses 
generating the motion plan (as per operation of 552, 554) based at least in part on the determined respective times (as per 110, 114) at which the respective waypoints (208, 209, 201; 470) are to be reached (Figs. 1-2, 4A; 5:55-9:53, 10:19-58, 12:25-43); and
supplying the motion plan (as per line from 554 to 500 in Fig. 4A) to control the motion of the robot (500) (Figs. 1-2, 4A; 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 12, Kroeger discloses a system (470, 552, 554, 500) to control motion of a robot (200/500) (Figs. 2, 4A; 10:19-31, 12:25-43), the system (470, 552, 554, 500) comprising:
at least one processor (as per “processors of the robot” in 12:31-34); and
at least one nontransitory processor-readable medium (724) communicatively coupled to the at least one processor (as per “processors of the robot” in 12:31-34) and which stores processor-executable instructions which, when executed by the at least one processor (as per “processors of the robot” in 12:31-34) (Figs. 4a, 7; 12:25-43, 16:30-17:29), cause the at least one processor (as per “processors of the robot” in 12:31-34) to:
for each of a plurality of waypoints (208, 209, 201; 470) along a geometric path (220A, 220B; as per 552, 554), there being a corresponding robot configuration (as per “orientation” in 10:59-11:12) for each waypoint (208, 209, 201; 470), linearly determine (as per block 106) an estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) under an acceleration limit (as per “maximum accelerations” in 8:25-30) applied to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43);
following the linear determination (as per “trajectory algorithm” in block 106 in 7:58-8:8) of the estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) under the acceleration limit (as per “maximum accelerations” in 8:25-30) applied to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470), for each of the plurality of waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), linearly determine (as per block 112) an estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) along the path (220A, 220B; as per 552, 554) under a jerk limit (as per “maximum jerks” in 8:25-30) applied to movement represented by the transitions between adjacent ones of the waypoints (208, 209, 201; 470) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43);
for each of the waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), determine a respective time (as per 110, 114) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of the determined estimate of a maximized velocity (as per “maximum velocities” in 8:25-30) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43); and
generate a motion plan (as per operation of 552, 554) based at least in part on the determined respective times (as per 110, 114) at which the respective waypoints (208, 209, 201; 470) are to be reached (Figs. 1-2, 4A; 5:55-9:53, 10:19-58, 12:25-43), the motion plan (per operation of 552, 554) executable by a robot control system (502, 550, 560) to control motion of the robot (500) (Figs. 4A, 5; 12:25-43, 13:46-15:17).

As per Claim 17, Kroeger further discloses wherein to determine a respective time (as per specified control cycle) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of a set of maximized velocities (as per “maximum velocities” in 8:25-30) the processor-executable instructions cause the at least one processor (as per “processors of the robot” in 12:31-34) to determine a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) that represents a respective relative time at which each of the configurations (as per “orientation” in 10:59-11:12) is to be achieved (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 18, Kroeger further discloses wherein the at least one processor (as per “processors of the robot” in 12:31-34) receives a configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) of robot configurations (as per “orientation” in 10:59-11:12), the configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) having a length, and wherein to determine a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) ) that represents a respective relative time (as per specified control cycle) at which each of the configurations (as per “orientation” in 10:59-11:12) is to be achieved the processor-executable instructions cause the at least one processor (as per “processors of the robot” in 12:31-34) to determine a time vector (as per “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) having a length that is equal to the length of the configuration vector (as per “orientation” in 10:59-11:12 corresponding to “position, velocity, and/or acceleration (P, V, A) vectors” in 8:9-13) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 19, Kroeger further discloses wherein to determine a respective time (as per specified control cycle) at which the respective waypoint (208, 209, 201; 470) is to be reached based on respective ones of a set of the determined estimates of maximized velocity (as per “maximum velocities” in 8:25-30), the processor-executable instructions cause the at least one processor (as per “processors of the robot” in 12:31-34) to, for each of the waypoints (208, 209, 201; 470) along the geometric path (220A, 220B; as per 552, 554), determine a respective relative time (as per specified control cycle) at which the respective waypoint (208, 209, 201; 470) is to be reached, the respective relative time relative (as per specified control cycle) with respect to a respective time at which at least one preceding waypoint (208, 209, 201; 470) is to be reached (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).

As per Claim 20, Kroeger further discloses wherein, when executed by the at least one processor (as per “processors of the robot” in 12:31-34), the processor-executable instructions cause the at least one processor (as per “processors of the robot” in 12:31-34) to further:
provide at least the robot (200/500) configurations for the respective waypoints (208, 209, 201; 470) and the corresponding determined respective times (as per specified control cycle) at which the respective waypoints (208, 209, 201; 470) are to be reached to control motion of the robot (200/500) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43); and
execute the motion plan (as per operation of 552, 554) that is based at least in part on the determined respective times (as per 110, 114) at which the respective waypoints (208, 209, 201; 470) are to be reached via at least one motion controller (502) of the robot control system (502, 550, 560) to control the motion of the robot (500) (502, 550, 560).

Claims 21-23 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US Pub. No. 2014/0012419).  For clarity, reference characters appearing in the claims are omitted in the rejections.

As per Claim 21, Nakajima discloses a method (as per Fig. 5) of operation in a processor-based system (100) to control motion of a robot (200), the processor-based system (100) including at least one processor (300/301) (Figs. 1-3, 5; ¶34-39, 44-49, 58-59), the method (as per Fig. 5) comprising:
determining, by the at least one processor (300/301), a range (as per 1306A-D) of feasible acceleration limited velocities (as per “ranges of constraint conditions of speed, acceleration” in ¶42) for robotic movements represented by transitions between adjacent ones of a plurality of waypoints (as per 1301, 1307) along a geometric path (“trajectory” in ¶43) under an acceleration limit (as per “acceleration” in ¶42 and “acceleration α” in ¶58), there being a corresponding robot configuration (as per “instruction value” in ¶38) for each waypoint (as per 1301, 1307) (Figs. 1-5; ¶34-59);
for at least some of the waypoints (as per 1301, 1307), selecting, by the at least one processor (300/301), an at least approximately maximized feasible acceleration limited velocity (as per operation of optimization calculation unit 301b) from the set of feasible acceleration limited velocities (as per “ranges of constraint conditions of speed, acceleration” in ¶42) (Figs. 3-5; ¶49-59);
determining, by the at least one processor (300/301), a range (as per 1306A-D) of feasible jerk limited velocities (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) for robotic movements represented by transitions between adjacent ones of a plurality of waypoints (as per 1301, 1307) along the geometric path (“trajectory” in ¶43) under at least an approximate-jerk limit (as per “jerk constraint value” in ¶51-53) (Figs. 3-5; ¶49-59);
for at least some of the waypoints (as per 1301, 1307), selecting (as per YES at S13), by the at least one processor (300/301), an at least approximately maximized feasible jerk limited velocity (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) from the range (as per 1306A-D) of feasible jerk limited velocities (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) (Figs. 3-5; ¶49-59);
for each of at least some of the waypoints (as per 1301, 1307), determining, by the at least one processor (300/301), a respective time (as per transit time in ¶58) at which the respective waypoint (as per 1301, 1307) is to be reached based on respective ones of the selected at least approximately maximized jerk limited velocities (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) (Figs. 3-5; ¶49-59); and
generating a motion plan (as per S15) based at least in part on the determined respective times (as per transit time in ¶58) at which the respective waypoints (as per 1301, 1307) are to be reached (Figs. 3-5; ¶49-60), the motion plan (as per S15) executable via a robot control system (300) to control motion of the robot (200) (Figs. 1-5; ¶34, 39-40, 44-45, 59-60).

As per Claim 22, Nakajima further discloses until an end condition is reached (as per NO at S13), repeatedly: 
determining a new range (as per 1306A-D) of feasible jerk limited velocities (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) for robotic movements represented by transitions between adjacent ones of a plurality of waypoints (as per 1301, 1307) along the geometric path (“trajectory” in ¶43) under at least an approximate-jerk limit (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) (Figs. 3-5; ¶49-59); and
for at least some of the waypoints (as per 1301, 1307), selecting an at least approximately maximized feasible jerk limited velocity (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) from the new range (as per 1306A-D) of feasible jerk limited velocities (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) (Figs. 3-5; ¶49-59).

As per Claim 23, Nakajima further discloses determining with the end condition is reached by at least one of: determining whether a difference between successive selections of the at least approximately maximized feasible jerk limited velocity (as per “jerk constraint value is calculated for each of the four spaces” in ¶53) is at or below a threshold value (as per S13) (Figs. 3-5; ¶49-59) or [determining whether a defined number of iterations has been reached].

As per Claim 33, Nakajima further discloses executing, by the robot control system (300), the motion plan (as per S15) that is based at least in part on the determined respective times (as per transit time in ¶58) at which the respective waypoints (as per 1301, 1307) are to be reached to cause motion of the robot (200) (Figs. 1-5; ¶34, 39-40, 44-45, 59-60).
Allowable Subject Matter
Claims 2-6, 13-16, 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) the objections as to formal matters identified above were overcome by amendment and/or argument.
Response to Arguments
Applicant's arguments filed 5 October 2022 have been fully considered as follows.
Applicant argues that the objections to the Claims should not be maintained because: “the characters employed in those claims … are not ‘reference characters’ and do not even appear in the drawings” (page 12 of Amendment); “Those characters are substantive portions of the limitations, identifying counters …, starting points in an iterative loop … and ending points … in the iterative loop” (page 12 of Amendment); and “Thus, use of parentheses appears inappropriate and would likely introduce ambiguity and a lack of clarity since it would then lead to the assumption that those characters can be ignored as simply being reference numbers from the drawings” page 12 of Amendment.  The objections to the Claims are withdrawn in view of Applicant’s arguments.  However, Applicant’s argument necessitated the new ground(s) of objection to the Drawings presented above.

Applicant argues that the objection to Claim 2 should be withdrawn in view of the amendments (page 13 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, this objection is not maintained.

Applicant argues that the rejections under 35 USC 101 should not be maintained in view of the amendments (page 13-21 of Amendment).  Upon further consideration of the claim language in view of the amendments, these rejections are not maintained.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Kroger fails to explain specifically how any of the minimum/maximum kinematic constraints would be used in generating the trajectories” (page 23 of Amendment).  However, consistent with citations in the rejections, Kroeger expressly recites that:
8:25-43:	The one or more kinematic constraints of the robot that may be utilized by the system in generating the first trajectory include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces … As described herein, in some implementations the minimum/maximum accelerations utilized by the real time trajectory generator in generating the first segment may be asymmetric acceleration constraints. As a result, in those implementations the motion states for the actuators for the first segment are determined in view of the asymmetric acceleration constraints and the anticipated motion states that are provided to the trajectory optimizer in block 108 (described below) are resultantly affected by the asymmetric acceleration constraints.

Accordingly, Applicant’s assertion appears to involve ignoring express disclosure of Kroeger.  As such, Applicant’s argument involves an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Kroger fails to describe ‘linearly determining, by the at least one processor, an estimate of a maximized velocity along the path while applying an acceleration limit’ and following such, then ‘linearly determining, by the at least one processor, an estimate of a maximized velocity along the path while applying a jerk limit’ as recited by claim 1” (page 24 of Amendment).  The claim language at issue is found in Claim 1 at line 4-8 and 9-14.  Applicant does not identify, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
Comparing the teachings of Kroeger to the claim language at issue, Kroeger discloses “for each of a plurality of waypoints along a geometric path, there being a corresponding robot configuration for each waypoint, linearly determining, by the at least one processor, an estimate of a maximized velocity along the path while applying an acceleration limit to movement represented by the transitions between adjacent ones of the waypoints” in that Kroeger describes various points (208, 209, 201; 470) located along segments of a trajectory (220A, 220B; as per 552, 554) and specified orientations of the robot (200) at the various points (208, 209, 201; 470), and generating a first segment of the trajectory towards waypoints (as per block 106) via a processor (per “processors of the robot” in 12:31-34), the generated trajectory (220A, 220B; as per 552, 554) determined in view of a value for maximum velocity (as per “maximum velocities” in 8:25-30) and a value for limiting acceleration (as per “maximum accelerations” in 8:25-30) along segments between the various points (208, 209, 201; 470) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).
Further, Kroeger discloses “following the linearly determining the estimate of a maximized velocity along the path while applying the acceleration limit to movement represented by the transitions between adjacent ones of the waypoints, for each of the plurality of waypoints along the geometric path, linearly determining, by the at least one processor, an estimate of a maximized velocity along the path while applying a jerk limit to movement represented by the transitions between adjacent ones of the waypoints” in that after the generated first segment of the trajectory towards waypoints (as per block 106) determined in view of a value for maximum velocity (as per “maximum velocities” in 8:25-30) and a value for limiting acceleration (as per “maximum accelerations” in 8:25-30) along segments between the various points (208, 209, 201; 470), additional control cycles generate a second segment of the trajectory (as per block 112) by the processor (as per “processors of the robot” in 12:31-34) in view of a value for maximum velocity (as per “maximum velocities” in 8:25-30) and a value for maximum jerk (as per “maximum jerks” in 8:25-30) when determining the second segment between various points (208, 209, 201; 470) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).
Accordingly, Kroeger discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Unlike the maximum velocity of Kroger, the maximized velocity along the path is not a fixed value, and hence is determined by a processor” (page 24 of Amendment).  However, no claim recites “maximized velocity along the path is not a fixed value”.  Accordingly, Applicant’s assertion appears to relate to unclaimed embodiments.  As such, Applicant’s assertion is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “As recited in claim 1, an estimate of a maximized velocity is linearly determined while applying an acceleration limit’ and following such estimate of a maximized velocity is linearly determined while applying a jerk limit’” (page 24 of Amendment) and “Kroger simply fails to teach such” (page 24 of Amendment).  However, as discussed above, Kroeger discloses all limitations in the claim language at issue and Applicant’s assertions relate to unclaimed embodiments.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Kroger also fails to describe ‘determining, by the at least one processor, a respective time at which the respective waypoint is to be reached based on respective ones of the determined estimate of the maximized velocity’ as recited by claim 1” (page 24 of Amendment).  The claim language at issue is found in Claim 1 at line 15-17.  Applicant does not identify, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
Comparing the teachings of Kroeger to the claim language at issue, Kroeger determines “for each of the waypoints along the geometric path, determining, by the at least one processor, a respective time at which the respective waypoint is to be reached based on respective ones of the determined estimate of the maximized velocity” in that the processors (as per “processors of the robot” in 12:31-34) operate to drive actuators at specified times (as per 110, 114) as per the generated trajectories (220A, 220B; as per 552, 554) between points (208, 209, 201; 470) in view of a value of maximum velocity (as per “maximum velocities” in 8:25-30) (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).
Accordingly, Kroeger discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “[Kroger] falls short of teaching ‘determining, by the at least one processor, a respective time at which the respective waypoint is to be reached' and since Kroger does not teach determining estimate of the maximized velocity as explained above Kroger cannot be said to teach ‘determining, by the at least one processor, a respective time at which the respective waypoint is to be reached based on respective ones of the determined estimate of the maximized velocity’ as recited by claim 1” (page 25 of Amendment).  However, as discussed above, Kroeger discloses “determining” as claimed.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “he Office alleges that Kroger teaches [limitations as per Claim 18], however Kroger actually teaches that the trajectory generator generates segments that define position, velocity, and/or acceleration (P,V,A) vectors for each of a plurality of time instants” (page 26 of Amendment) and “As such, the trajectory generator does not receive the segments nor receive a configuration vector of robot configurations” (page 26 of Amendment).  Applicant’s argument appears to distinguish between generating segments and receiving segments.  However, consistent with the citations in the rejections, Kroeger’s control system operates iteratively to optimize the trajectory such that previous instances of a segment are received in order to generate new instances of the segment (Figs. 1-2, 4A, 5:55-9:53, 10:19-58, 12:25-43).  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “While Nakajima describes for each transit time, calculating a position (angle) θ, speed v, acceleration α, jerk Δα, and torque T of the joint for each point, there appears to be no teaching of determining a range of feasible acceleration limited velocities” (page 27 of Amendment).  The claim language at issue is found in Claim 21 at line 4-7.  Applicant does not identify, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
Comparing the teachings of Nakajima to the claim language at issue, Nakajima discloses “determining, by the at least one processor, a range of feasible acceleration limited velocities for robotic movements represented by transitions between adjacent ones of a plurality of waypoints along a geometric path under an acceleration limit, there being a corresponding robot configuration for each waypoint” in that the control apparatus (300) including the CPU (301) operates to determine a movable range of the robot arm (200) within respective spaces (1306A-D) in view of values for acceleration (per “ranges of constraint conditions of speed, acceleration” in ¶42) and a movement path (“trajectory” in ¶43) between points (as per 1301, 1307) with a specified instruction value describing the positions of the joints (J1 to J6) of the robot (200) at each point (as per 1301, 1307) (Figs. 1-5; ¶34-59).
Accordingly, Nakajima discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “at the very least Nakajima fails to teach ‘determining, by the at least one processor, a range of feasible acceleration limited velocities for robotic movements represented by transitions between adjacent ones of a plurality of waypoints along a geometric path under an acceleration limit, there being a corresponding robot configuration for each waypoint’ as recited by claim 21” (page 27-28 of Amendment).  However, as discussed above, Nakajima discloses the limitations at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Nakajima also fails to teach ‘for at least some of the waypoints, selecting, by the at least one processor, an at least approximately maximized feasible acceleration limited velocity from the set of feasible acceleration limited velocities’ as recited by claim 21” (page 28 of Amendment).  The claim language at issue is found in Claim 21 at line 8-10.  Applicant does not identify, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
Comparing the teachings of Nakajima to the claim language at issue, Nakajima discloses “for at least some of the waypoints, selecting, by the at least one processor, an at least approximately maximized feasible acceleration limited velocity from the set of feasible acceleration limited velocities” in that for each point (as per 1301, 1307) the control apparatus (300, 301) including the optimization calculating unit (301b) generates instructions for the robot (200) in view of a value of velocity limited by acceleration (as per “ranges of constraint conditions of speed, acceleration” in ¶42) (Figs. 3-5; ¶49-59).
As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Quaschner (US Pub. No. 2002/0074964), Rogers (US Pub. No. 2004/0249509), Ratliff (“CHOMP: Gradient Optimization Techniques for Efficient Motion Planning”; 2009 IEEE International Conference on Robotics and Automation; pages 489-494), Nakajima (US Pub. No. 2015/0134111), and Leitner (US Pub. No. 2018/0229368) disclose robot control systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664